DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file. US Pub. No.’s 20180003284 and 20190019052 are not assigned to Intuit and Adobe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poncin et al. (Patent No.: US 8,254,681 B1 – hereinafter “Poncin”) in view of Su (Pub. No. US 2020/0320289 A1 – hereinafter “Su”).
Claim 1:
Poncin discloses a method for extracting of data contained in a fixed format electronic document (C11:L35-40 disclose “Another document display parameter is the desired data format of the formatted document, e.g. HTML, XML, ePub, or PDF”), the method comprising: 
reading, by a computer system (Claim 17), the electronic document as a computer image file (Fig. 4, 410; C6:L60-67); 
segmenting, by said computer system, said computer image file into document sections representative of distinct portions of data (C2:L15-20 discloses; C3:L22-36 and 64-65 discloses text segments and image segments; C5:L56-C6:L27; C6:L28-30 discloses a text segment e.g. a paragraph; C7:L45-50); 
applying a identifier to each distinct document section (C2:L1-20 discloses “identify semantically meaningful segments of the image, such as tables of contents, page numbers, footnotes, and the like…storing the document segments in association with an identifier of the image of the document”; C8:L15-35 and 62 discloses labels); 
executing, by said computer system, an optical character recognition algorithm to convert said image file into computer-readable text (C1:L20-25; C2:L64-67 discloses “FIG. 1 is a high-level block diagram that illustrates a computing environment 100 for converting printed documents into OCR'ed text…OCR module 120”; C3:L14-21), wherein segments of said converted text is associated with a respective label indicative of each distinct document section (C3:L22-28 discloses “for each segment of text (e.g., paragraph, column, 25 title), the OCR module 120 provides a set of numbers describing a bounding box that uniquely specifies a segment of the source document image containing the text segment”; C2:L1-20 discloses “identify semantically meaningful segments of the image, such as tables of contents, page numbers, footnotes, and the like…storing the document segments in association with an identifier of the image of the document”).
Poncin discloses all of the subject matter as described above except for specifically teaching a “label.”  However, Su in the same field of endeavor teaches a label (¶22 discloses “a training data item includes at least an input object and a desired output value that can act to "label" or identify a result of the ANN's execution of the function operating on the input object.  The desired output value of training data item can be termed as a "data label"”; ¶¶23, 28, 62).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Poncin and Su before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to more efficiently utilize artificial neural networks KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Claims 2 and 12:
The combination of Poncin and Su discloses the method of claim 1, wherein the data is one or more tables in the fixed format electronic document (Poncin C7:L50 discloses a table of contents; C8:L15; C10:L40).
Claims 3 and 13:
The combination of Poncin and Su discloses the method of claim 2, wherein the document sections include one or more selected from the group consisting of non-table text, table text, table row headers, table column headers, table footers and table cell text (Poncin C5:L50-57 discloses ” identify and isolate various semantically meaningful components of the document, such … tables of contents, headers, footnotes, and the like … distinguishing 55 image and text portions of the document, segmenting the text into meaningful units such as paragraphs, words, and the like”).
Claims 4 and 14:
The combination of Poncin and Su discloses the method of claim 1, wherein the fixed format electronic document is a portable document format (PDF) document containing only image (Poncin C11:L35-40 disclose “Another document display parameter is the desired data format of the formatted document, e.g. HTML, XML, ePub, or PDF”).
Claims 5 and 15:
The combination of Poncin and Su discloses the method of claim 4, wherein the image data in the PDF document is of unknown layout (Poncin C1:L18-20 discloses “printed documents, such as books, magazines, newsletters, and the like have been scanned as digital "images" and converted to editable text using Optical Character Recognition (OCR) technology”).
Claims 6 and 16:
The combination of Poncin and Su discloses the method of claim 1, wherein prior to said reading the method further comprises training the computer system using a data set of training documents on execution of said segmenting step (Poncin C8:L65-67, C9:L1-5 discloses “parallel logistic regression algorithms to perform machine learning, training each classifier on an input set of documents”).
Claims 7 and 17:
The combination of Poncin and Su discloses the method of claim 6, wherein said training comprises processing said data set through a deep learning neural network (Su ¶49 discloses “machine learning algorithm 340 and/or predictive model 360 can include…deep neural networks, convolutional neural networks (CNNs)”).
Claims 8 and 18:
The combination of Poncin and Su discloses the method of claim 7, wherein the deep learning neural network is a fully convolutional network (Su ¶49 discloses “deep neural networks, convolutional neural networks (CNNs)”).
Claim 11:
Poncin discloses a system for extracting of data contained in a fixed format electronic document (C11:L35-40 disclose “Another document display parameter is the desired data format of the formatted document, e.g. HTML, XML, ePub, or PDF”), the system comprising: a computer system processor executing computer readable instructions stored on a non-transitory computer readable medium configured to (Claim 17)…
The combination of Poncin and Su discloses the remaining elements recited in claim 11 for at least the reasons discussed in claim 1 above.


Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666